UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6950


ALEXANDER HARRIS,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of the VA Dept of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cv-00387-RAJ-RJK)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander Harris, a Virginia inmate, seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing as untimely Harris’

28 U.S.C. § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012)

(explaining that § 2254 petitions are subject to one-year statute of limitations, running from

latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is

not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable and that the petition states a debatable

claim of the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Harris has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Harris’

motion for the appointment of counsel, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2